Exhibit 10.24

     
 
  (ADVANCED ENERGY LOGO) [d71230d7123002.gif]
 
  1625 Sharp Point Drive
Fort Collins, Colorado 80525 USA
Fax 970/221-5583
Main 970/221-4670

December 14, 2009
Yuval Wasserman
6024 Highland Hills Court
Fort Collins, CO 80528
Dear Yuval:
We are pleased to offer you a promotion to the position of President and Chief
Operating Officer with Advanced Energy Industries, Inc. This position reports to
Hans Betz, Chief Executive Officer. Your promotion will be effective on
January 1, 2010 with a base salary increase to $374,000.00 on an annualized
basis.
In addition to the above compensation, you remain eligible for variable
compensation as available in accordance with company policy. The 2010 target
cash incentive percentage for this position is 70% of the annual base salary,
and in accordance with the plan document, will be dependent on both company
financial performance and your individual performance. Plans are re-evaluated
annually and are subject to change at any time, at the discretion of the
company. The cash incentive compensation is described in a separate document.
During 2010, we will request approval to grant you 9,000 Restricted Stock Units
(RSUs) and the option to purchase 63,000 shares of common AE stock. The grants
will be made in four quarterly installments (2,250 RSU’s and 15,750 options
each) and are subject to final Board of Director approval. The option price will
be the fair market value of the stock, which would be the closing price on each
grant date. You must be an employee of the company for the grants to be made.
Other terms will be defined in the document provided with the grants.
Your current benefits and benefit selections for 2010 will remain in effect.
Benefit programs are re-evaluated annually and are subject to change at any
time, at the discretion of the company.
The information in this letter is not intended to constitute a contract of
employment, either expressed or implied. Your employment with Advanced Energy
Industries Inc. remains at will.
We believe we can continue to offer you a challenging and rewarding experience
at Advanced Energy and look forward to your ongoing contributions.

          Sincerely
      /s/ Hans Betz       Hans Betz      Chief Executive Officer       

